'l




                           IN TIIB UNITED STATES DISTRICT COURT
                       FOR TIIB EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DNISION
                                       No. 7:18-CV-33-D


     BLACKROCK ENGINEERS, INC.,                        )
                                                       )
                                      Plaintiff,       )
                                                       )
                        ~                              )          ORDER
                                                       )
     DUKE ENERGY PROGRESS, LLC, and  )
     AMEC FOSTER WHEELER ENVIRONMENT )
     AND INFRASTRUCTURE, INC.,       )
                                                       )
                                      Defendants.      )


            On September 3, 2019, the parties jointly moved to stay this action pending the court's final

     judgment in a related case [D.E. 61] and filed a memorandum in support [D.E. 62]. On September

     9, 2019, the court entered final judgment in that case. See Blackrock Eng'rs. Inc. v. Duke Energy

     Progress. LLC, No. 7:15-CV-250-D, 2019 WL 4267863 (E.D.N.C. Sept. 9, 2019) (unpublished).

     Thus, the court DENIES as moot the parties' joint motion to stay [D.E. 61].

            SO ORDERED. This J.k.. day of September 2019.
